Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2 and 5-20 are pending in the instant application. 
Applicants election of species in their response dated 02/09/2022 is acknowledged , but upon further consideration the election of specie requirement is withdrawn. 
Corrected notice of allowance is filed to correct for the dependency of claim 4 to claim 1 (from claim 3)

Information Disclosure Statement

The information disclosure statement (IDS) dated 03/16/2020, 07/06/2020 and 10/05/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Priority
This application was filed on 11/19/2019 and does not claim priority.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Mark Murphy  on 04/15/2022. Please review the attached interview summary for details.
Claims are amended as follows for allowance

Examiner’s amendment for allowance
In claim 1
Replace instant claim 1 with the following in its entirety
A method of treating a mammalian subject having leukemia comprising the steps of:
 (A) administering a therapeutically effective amount of a halogenated xanthene, a pharmaceutically acceptable salt or a C1-C4 alkyl ester thereof as a first cancer cytotoxic agent dissolved or dispersed in a pharmaceutically acceptable aqueous medium to a mammalian subject having leukemia; and
 (B) maintaining said mammalian subject for a period of time sufficient to induce death of said leukemia cells, 
 wherein said first cancer cytotoxic agent halogenated xanthene, pharmaceutically acceptable salt or C1-C4 alkyl ester thereof is rose bengal disodium salt.

In claim 4
Change the dependency of claim 4 to Claim 1 (from claim 3)

Cancel claims 7-8
 
The title of the invention is not descriptive

A new title is required that is clearly indicative of the invention to which the claims are directed. 
The Title of the invention is amended as follows:
“Halogenated Xanthene Composition and Method for Treating Hematologic Cancers.”



REASONS FOR ALLOWANCE
In view of the examiners amendment recited above and the following examiners statement of reasons for allowance, claims 1-2, 4-6 and 9-20 are found to be allowable.
The following is an examiner’s statement of reasons for allowance:  The instantly claimed  A method of treating a mammalian subject having leukemia comprising the steps of:
 (A) administering a therapeutically effective amount of a halogenated xanthene, a pharmaceutically acceptable salt or a C1-C4 alkyl ester thereof as a first cancer cytotoxic agent dissolved or dispersed in a pharmaceutically acceptable aqueous medium to a mammalian subject having leukemia; and
 (B) maintaining said mammalian subject for a period of time sufficient to induce death of said leukemia cells, 
 wherein said first cancer cytotoxic agent halogenated xanthene, pharmaceutically acceptable salt or C1-C4 alkyl ester thereof is rose bengal disodium salt, as recited in the instant claim limitations, is not seen to be taught or fairly suggested in the prior art, as discussed below. Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed method.

 The closest prior art of interest are :
Dees et al. (US 2003/0133940, referenced in instant IDS)   teaches a method of treating mammalian subjects with rose Bengal used as a chemotherapeutic agents for various types of solid tumor cancers [0069-0093], but they do not teach the treatment of Leukemia with their said halogenated xanthene compound.  
Therefore, the method of treating Leukemias with Rose Bengal as recited in the instant claim limitations, is seen to be novel and non-obvious over the teachings of the prior art.
Instant specification demonstrates the activity of rose Bengal as inhibitors of leukemia cells. Hence, the instantly claims are enabled and have sufficient written description in the Specification.  

Conclusion
Claims 1-2, 4-6 and 9-20 (Renumbered as  1-17) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629